DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “…about 0.05 w/v% BHT, about 32 w/v% medium chain TG…”. The Examiner suggests adding the abbreviations to the first time that the agent is recites in the claims in order to obviate the objection. For example, amending claim 12 to recite “…butyl hydroxytoluene (BHT)…” and amending claim 13 to recite “…medium chain triglycerides (TG)…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is unclear.  Claim 2 recites: “…comprising topically administering every 3 to 9 months to said non-human mammal a veterinary or pharmaceutical composition comprising moxidectin, or a salt thereof as a sole active ingredient”. The Specification does not specially define “active ingredient” so the interpretation is unclear. Does active ingredient only comprise other anthelmintic active ingredients or does active ingredient more broadly encompass any ingredient with any activity? For example, does it encompass surfactants, which possess activity that reduces the surface tension of the composition or solvents, which possess activity to aid in dissolving other ingredients in the composition? 
For the purposes of compact prosecution, the Examiner is interpreting the instant claimed composition to comprise all recited ingredients, as well as any other ingredient except for additional anthelmintic active agents, as this seems to be what is supported in the instant specification. Such is the interpretation used for the following prior art rejections. The Examiner suggests amending claim 2 to recite “…as a sole anthelmintic active ingredient…” in order to obviate the instant 112 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (GB 2552952; published: 2/21/18; effective filing date: 8/12/16), in view of Soll et al. (US 2004/0198676; published: 10/7/04).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Reynolds is directed to moxidectin topical liquid formulations (Title). Reynolds teaches a non-aqueous topical composition comprising 0.01-5% moxidectin, 1-50% of at least one C1-C6 alcohol (e.g., isopropyl alcohol), 1-20% of at least one thickener and a pharmaceutically acceptable oil (e.g., medium chain triglycerides such as caprylic/capric triglycerides) and wherein the composition can further penetration enhancer and at least one antioxidant (limitations of instant claims 1-3 and 13; Abstract). Reynolds teaches that the composition is for use as a medicament and/or in the treatment or prevention of endoparasites and/or ectoparasites in animals, particularly cats, dogs, sheep, cows or horses (limitations of instant claims 1-2 and 16; Abstract). Reynolds teaches that the composition is used for treating or preventing parasitic infestations caused by heartworms (e.g., Dirofilaria immitis), intestinal hookworms (e.g., Ancylostoma caninum, Uncinaria stenocephala), roundworms (e.g., Toxocara cants, Toxascctris leonine) and whipworm (e.g., Thichuris vulpis) in dogs (limitation of instant claims 1-2 and 5-6). Reynolds teaches that the composition is administered topically at a minimum of 2.5 mg moxidectin per kilogram of body weight when applied to a dog (limitation of instant claims 15 and 17). Reynolds teaches that the topical composition can be in pour-on, spot-on or spray-on form (limitation of instant claims 10-11).
With regards to instant 7, Reynolds teaches wherein the parasite infestation is caused by mites, but does not specifically teach ear mites. The Examiner directs attention to MPEP 2111.04 which states:
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.
Therefore, the “ear mites” limitation of instant claim 7 does not carry patentable weight because the particular parasite infestation to be prevented does not limit the population of non-human mammal and claim 7 does not require a step to be performed outside of the administration step in the independent claim 1.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Reynolds teaches that the composition is administered periodically, such as once monthly, when applied to a dog, but does not teach wherein said administration is carried about every 3 to 9, or 3 to 6 or 9 months, as required by instant claims 1-2 and 8-9.  However, this deficiency is cured by Soll et al.
	Soll et al. is directed to topical anthelmintic veterinary formulations comprising at least one macrocyclic compound (e.g., moxidectin) and at least one compound (Title and Abstract). Soll et al. teach that administration may be intermittent in time and may be administered daily, weekly, biweekly, monthly, bimonthly, quarterly, or even for longer durations of time ([0080]). The time period between treatments depends upon factors such as the parasite(s) being treated, the degree of infestation, the type of mammal or bird and the environment where it resides. It is well within the skill level of the practitioner to determine a specific administration period for a particular situation ([0080]).
	Reynolds teaches wherein butylated hydroxyanisole (BHA) is used in the abovementioned composition as an antioxidant, but does not teach wherein the antioxidant is butylated hydroxytoluene (BHT), as required by instant claim 12. However, such deficiency is cured by Soll et al.
	Soll et al. teach that its moxidectin-containing composition can further incorporation antioxidants such as BHA or BHT ([0066]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Reynolds and Soll et al. are each directed to moxidectin-containing compositions and methods for using the composition to treat or prevent parasite infestation. The administration schedule is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimaladministration schedule in order to best achieve the desired results as the time period between treatments depends upon factors such as the parasite(s) being treated, the degree of infestation, the type of mammal or bird and the environment where it resides, as taught by Soll et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (BHA with BHT for the purpose of providing an antioxidant effect) (See MPEP 2144.06-II).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (GB 2552952; published: 2/21/18; effective filing date: 8/12/16), in view of Soll et al. (US 2004/0198676; published: 10/7/04) as applied to claims 1-13 and 15-17 above, and further in view of Sabnis et al. (US 2003/0096822; published: 5/22/03).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Reynolds and Soll et al. teach the limitations of instant claims 1-13 and 15-17 (see above rejection for details). 
With regards to instant claim 14, Reynolds teaches a non-aqueous topical composition comprising 0.01-5% moxidectin, 1-50% of at least one C1-C6 alcohol (e.g., isopropyl alcohol), 1-20% of at least one thickener and a pharmaceutically acceptable oil (e.g., medium chain triglycerides such as caprylic/capric triglycerides) and wherein the composition can further penetration enhancer and at least one antioxidant (e.g., BHA) (limitations of instant claims 1-3 and 13; Abstract). Reynolds teaches that the antioxidant is preferably present in an amount ranging from 0.01-0.05 w/v%. Soll et al. teach that its moxidectin-containing composition can further incorporation antioxidants such as BHA or BHT ([0066]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Reynolds does not teach wherein the composition comprises ethylcellulose as a thickener or benzyl alcohol as the solvent, as required by instant claim 14. However, this deficiency is cured by Sabnis et al.
	Sabnis et al. is directed to moxidectin-containing endoparasitical gel compositions (Title and claims). Sabnis et al. teach wherein the alcohol solvent is benzyl alcohol and ethanol (ranging from about 5 to 58%) and wherein the thickener is optionally ethyl cellulose (see entire ref.; e.g., claims, [0016], [0023] and Examples).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (thickener of Reynolds with ethyl cellulose taught by Sabnis et al. for the purpose of providing a desired viscosity to the composition) (isopropyl alcohol solvent of Reynolds with benzyl alcohol and ethanol solvent taught by Sabnis et al. to aid in keeping all composition ingredients in dissolved form) (See MPEP 2144.06-II).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 3-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12 and 15 of copending Application No. 16/765,243 in view of Soll et al. (US 2004/0198676).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for preventing and/or treating a parasite infestation in a non-human mammal comprising topically administering in said non-human mammal a composition comprising moxidectin. The differences are that (1) the copending application recites additional components in the composition, which is a moot point due to the comprising language in the instant claims and (2) the instant method requires the topical administration to occur every 3 to 9 months. However, Soll et al. is directed to topical anthelmintic veterinary formulations comprising at least one macrocyclic compound (e.g., moxidectin) and at least one compound (Title and Abstract). Soll et al. teach that administration may be intermittent in time and may be administered daily, weekly, biweekly, monthly, bimonthly, quarterly, or even for longer durations of time ([0080]). The time period between treatments depends upon factors such as the parasite(s) being treated, the degree of infestation, the type of mammal or bird and the environment where it resides. It is well within the skill level of the practitioner to determine a specific administration period for a particular situation ([0080]). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the administration schedule depending on the abovementioned factors. Thus, the instant claims and the application claims are obvious variants.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617